United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2381
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Matthew O’Dell

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                              Submitted: June 13, 2014
                              Filed: September 9, 2014
                                     [Published]
                                   ____________

Before MURPHY, COLLOTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Matthew O’Dell pled guilty, pursuant to a conditional plea agreement, to one
count of sexual exploitation of children, in violation of 18 U.S.C. § 2251(a) and (e).
The district court1 sentenced him to a 240-month term of imprisonment, to be
followed by a lifetime term of supervised release. O’Dell appeals the denial of his
motion to suppress evidence seized pursuant to a search warrant from his room at a
YMCA camp. We have jurisdiction pursuant to 28 U.S.C. § 1291. Because the
search warrant was supported by probable cause, we affirm.

                                 I. Background

       O’Dell, a supervisor at a YMCA camp in Wakonda, Missouri, posed on-line
as a young girl named Hannah. Using this identity, he convinced teenage boys that
Hannah wanted to meet them. O’Dell would then meet the boys, claiming to be
Hannah’s cousin. When Hannah failed to show up—or while they awaited Hannah’s
arrival—he either attempted to have sex with the boys or engaged in sexual activity
with them. A boy who had been solicited by O’Dell reported O’Dell to the
Springfield, Missouri, police department. A patrol officer took the boy’s statement,
and Detective Reece was assigned to investigate.

       On July 31, 2009, Detective Reece submitted an application for a search
warrant to search O’Dell’s room at the YMCA camp. In his affidavit, Detective
Reece stated he had been assigned to follow up on an allegation of child molestation
“described in Springfield Police Report 09-32897.” Reece summarized the police
report in the affidavit as follows:

      The victim, T.H., [d.o.b.], stated that he began communicating with a
      white female named “Hannah,” while he was online on MySpace.com.
      He began to have online chats with Hannah and eventually started to
      text message her. The phone “Hannah” was using belonged to Matthew
      O’Dell, an adult. O’Dell stated that he was Hannah’s cousin. O’Dell


      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                        -2-
      told T.H. that he worked at YMCA Camp Wakonda as a Supervisor.
      During this time, O’Dell invited T.H. to come to Camp Wakonda to
      meet Hannah. T.H. and O’Dell went to the camp and spent the night,
      but T.H. did not met [sic] Hannah during this trip. O’Dell stated that
      Hannah was not able to make it to the camp that night.

      Later on, O’Dell again asked T.H. to go to Camp Wakonda to meet with
      Hannah. Again, T.H. agreed to go to the camp. O’Dell picked him up,
      but O’Dell said that he had to do a live radio broadcast with a local radio
      station and they needed to stay the night in Springfield, MO. They
      stayed in the Days Inn, located on N. Glenstone Avenue. During the
      stay there, O’Dell touched T.H. [sic] genitals and tried to get T.H. to
      have anal sex with him. T.H. was able to look at O’Dell’s phone and
      realized that Hannah was actually O’Dell. T.H. left the apartment at that
      time.

      T.H. was later interviewed and stated that he knew O’Dell had two other
      cell phones that he used to communicate.

The affidavit further stated:

      On July, 29, 2009, I was contacted by Renee Wehmeier of the Greene
      County Children’s Division. Wehmeier stated she had spoke [sic] with
      three other families whose teenage boys had been talking to “Hannah”
      online. One of the boys, “Dillion” had also spent the night with O’Dell
      while waiting to meet Hannah. Dillion stated that O’Dell had several
      computers in his house along with a total of three cell phones.

      On July 31, 2009, I responded to 1073 S. Campbell #B103 to contact
      O’Dell. The apartment was empty and being remodeled.

      I then contacted Camp Wakonda and they stated O’Dell had been living
      in a room at the camp. O’Dell had been fired on July 31, 2009, but his
      personal items, including a computer were still in the room. Matt
      Shroyer, the Director of Camp Wakonda, stated that O’Dell had been
      living at the camp for several weeks.



                                         -3-
       In the affidavit, Detective Reece also stated his belief, based on his training and
experience, that evidence showing O’Dell communicating with juveniles, using the
persona of “Hannah,” would be located on computers and cell phones in O’Dell’s
room at Camp Wakonda. The warrant was issued by a Lawrence County Associate
Court Judge and authorized a search for, inter alia, photographs, graphic images in
either printed or electronic form, and video tapes depicting child pornography.

       O’Dell filed four motions to suppress evidence.2 His appeal addresses one
issue: the denial of his motion to suppress evidence seized during the search of his
room at the YMCA camp because the affidavit submitted in support of the search
warrant lacked probable cause. An evidentiary hearing was held on February 15,
2011, before a magistrate judge.3 The magistrate judge filed a Report and
Recommendation, recommending that the motions, as well as the requests for Franks
hearings, be denied. The magistrate court found that the “affidavit filed in support
of the search warrant clearly provides a substantial basis to determine that probable
cause existed to search defendant’s room at the camp.” The district court4 adopted
the Report and Recommendation and denied the motions.

      After his motions were denied, O’Dell pled guilty. In his plea agreement,
O’Dell reserved the right “to file a direct appeal from his conviction to obtain
appellate review of the denial of his pretrial motion to suppress the seized evidence


      2
       Two of his motions to suppress evidence were based on search warrants.
Along with those motions, he also requested a hearing pursuant to Franks v.
Delaware, 438 U.S. 154 (1978). He does not appeal the denial of his request for a
Franks hearing in connection with either motion.
      3
      The Honorable James C. England, United States Magistrate Judge for the
Western District of Missouri.
      4
      The Honorable Ortrie D. Smith, United States District Court Judge for the
Western District of Missouri.

                                           -4-
from his cabin located at Camp Wakonda.” He asks us to reverse the district court’s
decision denying his motion to suppress and allow him to withdraw his guilty plea.

                                    II. Discussion

       O’Dell asserts the affidavit submitted in support of the issuance of the search
warrant to search his room at Camp Wakonda lacks probable cause because it relies
primarily on two unidentified persons—“T.H.” and “Dillion”—with no statement as
to their individual reliability. He further contends the information T.H. and Dillion
provided, such as O’Dell contacting them through MySpace and O’Dell having
multiple cell phones, was easy to confirm. O’Dell argues Detective Reece’s failure
to verify this information showed a “reckless disregard for the truth.” He further
asserts the statements are so unreliable they should be removed from the affidavit,
and once removed, he contends the affidavit does not provide probable cause.

       “In reviewing the denial of a motion to suppress, we review the district court’s
factual findings for clear error and the ultimate question of whether the Fourth
Amendment was violated de novo.” United States v. Allen, 705 F.3d 367, 369 (8th
Cir. 2013). “Our role is to ensure that the evidence as a whole provides a substantial
basis for finding probable cause to support the issuance of the search warrant.”
United States v. Solomon, 432 F.3d 824, 827 (8th Cir. 2005) (internal quotation
marks omitted). “The existence of probable cause depends on whether, in the totality
of the circumstances, there is a fair probability that contraband or evidence of a crime
will be found in a particular place.” Id. (internal quotation marks omitted). We
accord “great deference to a magistrate’s determination as to whether an affidavit
establishes probable cause.” Id. (quotation omitted). The issuing judge should
review the affidavit with a “common sense approach and not in a hypertechnical
fashion.” Id. (quotation omitted).




                                          -5-
        “When the [issuing judge] relied solely upon the supporting affidavit to issue
the search warrant, only that information which is found within the four corners of
the affidavit may be considered in determining the existence of probable cause.”
Solomon, 432 F.3d at 827 (internal quotation marks omitted). “The core question in
assessing probable cause based upon information supplied by an informant is whether
the information is reliable.” United States v. Williams, 10 F.3d 590, 593 (8th Cir.
1993). “Information may be sufficiently reliable to support a probable cause finding
if the person supplying the information has a track record of supplying reliable
information, or if it is corroborated by independent evidence.” Id. “If information
from an informant is shown to be reliable because of independent corroboration, then
it is a permissible inference that the informant is reliable and that therefore other
information that the informant provides, though uncorroborated, is also reliable.”
United States v. Keys, 721 F.3d 512, 518 (8th Cir. 2013) (quoting Williams, 10 F.3d
at 593)).

       We agree with the district court that the information contained in the affidavit
provided sufficient probable cause to issue the warrant to search O’Dell’s room at the
YMCA camp. According to the affidavit, T.H., the alleged victim of attempted
sexual abuse, identified himself to officers and voluntarily provided a detailed
statement regarding how O’Dell approached him and the attempted sexual abuse.
“[L]aw enforcement officers are entitled to rely on information supplied by the victim
of a crime, absent some indication the information is not reasonably trustworthy or
reliable.” United States v. Wallace, 550 F.3d 729, 734 (8th Cir. 2008). In addition,
we have long accorded known informants more credence than anonymous or
confidential informants: for one thing, they can be held responsible if the allegations
turn out to be fabricated. See United States v. Stevens, 530 F.3d 714, 718–19 (8th
Cir. 2008). While T.H. was not identified by name in the affidavit, his identity was
known to law enforcement at the time the affidavit was prepared.




                                         -6-
       The affidavit also included similar information that Detective Reece had
received from Renee Wehmeier, a County Children’s Division employee: reports
from three families whose teenage boys had likewise talked to “Hannah” online. One
of the boys spent the night with O’Dell while waiting to meet Hannah and stated
O’Dell had several computers in his house and three cell phones. “Although neither
source had a prior history of providing information to law enforcement, the receipt
of consistent information from two separate sources is a form of corroboration.”
Keys, 721 F.3d at 518.

       In addition, some of the information provided by T.H. and Dillion was
corroborated by Detective Reece’s independent investigation. “[I]t is well established
that even the corroboration of minor, innocent details can suffice to establish probable
cause.” Id. (internal quotation marks omitted). First, Detective Reece stopped by an
apartment he believed to be rented by O’Dell and found it empty. Next, Detective
Reece verified that O’Dell had been employed by Camp Wakonda and had been
living there for several weeks. He was told O’Dell had left the camp that morning,
but his personal belongings, including a computer, were still in the room. Given that
Detective Reece had gone to an apartment he believed to be rented by O’Dell and
found it empty, “there [was] a fair probability that contraband or evidence of a crime
[would] be found” in O’Dell’s room at the camp. Id. (quotation omitted).
Accordingly, we affirm.
                        ______________________________




                                          -7-